DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 9, filed 08/03/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments with respect to claims 33-37 and 40-42 have been considered but are moot due to the amendment to the claims.
A new rejection has been set forth of Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Asai (JP2003086197A using the provided English machine translation from Ip.com) in order to meet the limitations necessitated by the amendment. 

Claim Status
Claims 1-32, 38, and 39 have been cancelled.
Claims 43-69 are new; support for these claims can be found in original claims 1-29, p.12 lines 20-21, and Fig. 6a of the specification.
Claim 33 has been amended to incorporate original claim 1 and 2.
Claims 33-37 and 40-69 are currently pending and have been examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 40-42, 45-48, 51-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Turpin et al (US 20050221152 A1).
Regarding claim 33, 35, 52, 57 and 59, Horne discloses a redox flow battery system (flow battery cell block 1200 in Fig. 22-23), comprising at least two cells (plurality of single cells 1010 in Fig. 21-22, “The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175]) each including a negative half-cell (first negative half-cell 1203 in Fig. 22) and a positive half-cell (first positive half-cell 1201 in Fig. 22) separated by a membrane (first separator assembly 1222 in Fig 22, [0163], [0173]-[0176]). 
Horne discloses a second half-cell group formed by at least two of the positive half-cells which are fluidly combined by a second electrolyte ducting (the path through which the catholyte flows between two single cells, [0175], [0196]) fluidly connected to a positive half-cell electrolyte reservoir (tank holding catholyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, 
Horne discloses a first half-cell group formed by at least two of the negative half-cells which are fluidly combined by a first electrolyte ducting (the path through which the anolyte flows between the two single cells; “As can be seen in FIG. 22, the negative flow channel layer 1230, negative porous electrode 1232, negative-side gasket 1234 and the second bipolar plate 1236 may be all identical to the same elements on the positive side of the separator window 1222.” [0192], therefore the anolyte can be described to flow in the same way as the catholyte just with respect to the negative half-cells; [0175], [0199]) fluidly connected to a negative half-cell electrolyte reservoir (tank holding anolyte, “The illustrated cell block 1200 may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block.”, [0173], “The inlet/outlet ports 1208 may be hydraulically connected to tanks, pumps and/or other cells in any configuration as needed to form a complete flow battery stack assembly”, [0199]).
Horne further discloses wherein the cells include a first positive porous electrode (1218 in Fig. 22), a first negative porous electrode (1232 in Fig. 22), and wherein the cells are separated by conductive intercell separators (bipolar plates, “a first conductive bipolar plate 1214… A second bipolar plate 1236 may enclose the negative half-cell and be shared with the second cell 1010b which lies to the right of the second bipolar plate 1236. The second and subsequent cells may include all of the same elements as the first cell 1010a, with bipolar plates being shared by adjacent cells” [0175], Fig. 22, as drawn to claim 35).
However, Horne does not disclose wherein at least one or each of the half-cells includes a flow-by electrode including a substrate and having at least one open flux surface structure 
Tang teaches a flow-by electrode unit comprising an flow-by electrode (electrode 40 in Fig. 8) and a bipolar plate (body 10 in Fig. 7, drawn to claim 57) both including a substrate (e.g. the main plate of each, therefore the electrode and the substrate form an integral unit as drawn to claim 59) and having at least one open flux surface structure including a plurality of flow barriers (walls between first/second electrolyte diversion grooves 11/41) and a plurality of flow channels (bipolar plate having first electrolyte diversion groove 11, electrode having second electrolyte diversion groove 41 in Fig. 8) formed by or between said flow barriers ([0033], [0043], the electrolyte would flow through the flow channels and around the flow barriers on the open flux structure, therefore the open flux surface structure defines an electrolyte flow direction along the flow-by electrode as drawn to claim 52). Tang teaches that the flow path of the electrolyte increases the contact time between the electrolyte and the electrode and improves the performance and service life of the flow battery ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tang within the redox flow battery system of Horne and substituted in place of the porous electrodes and bipolar plates of Horne the flow-by electrode unit, as taught by Tang to provide at least one or each of the half-cells to include a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers. This modification would be made with the expectation that the performance and service life of the redox flow battery system would be improved. Further, the simple substitution of one known element for another is likely to be 
Modified Horne still does not disclose wherein one or more of the flow barriers has a U-shape.
 Turpin teaches a flow field plate for a fuel cell or electrolyser (Abstract). 
Turpin teaches improved flow field geometries may be realized that are likely to have lower parasitic losses due to their shorter gas flow pathways ([0037]). Turpin teaches such geometries permit high flow rates at low pressure drops ([0038]). Turpin teaches that lower pressure drop could have an appreciable effect on parasitic losses, reducing the energy requirement ([0063]).
Turpin teaches the flow field plate (1 in Figs. 1-2) includes a plurality of flow barriers (wall 9, wall segments 16 along each fold of the wall, and end wall segments 17 at each turn of the wall in Fig. 2) and a plurality of flow channels (gas supply channel 3, gas delivery channel 4, gas drain channel 6, gas removal channels 7, gas removal sub-channels 8, and diffusion channels 10 in Fig. 2) formed by or between said flow barriers, wherein one or more of the flow barriers has 
    PNG
    media_image1.png
    571
    509
    media_image1.png
    Greyscale

Annotated Turpin Fig. 2


If a technique has been used to improve one device, such as plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers, wherein one or more of the flow barriers has a U-shape, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, such as allowing a high flow rate at a low pressure drop and allowing lower parasitic losses due to a shorter flow pathway, using the technique is obvious unless its actual application is beyond his or her skill.  SEE MPEP § 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Turpin within the redox flow battery system of modified Horne and substituted, in place of the flow barriers of the electrode and bipolar plate in the flow by electrode unit of modified Horne, flow barriers as taught by Turpin, to provide an improved flow-by electrode including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers, wherein one or more of the flow barriers has a U-shape. This modification would be made with the expectation that the flow-by electrode and bipolar plate could achieve a high flow rate at a low pressure drop and lower parasitic losses due to a shorter flow pathway. Further, the simple substitution of one 

Regarding claim 34, modified Horne discloses all of the limitations of claim 33 as set forth above. 
Similar to the rejection of claim 33 above, since modified Horne discloses a plurality of cells, modified Horne discloses two other cells than the two cells disclosed above. Further, similar to the rejection of claim 33 above, since modified Horne discloses all of the cells have the same structure, modified Horne discloses a third half-cell group formed by at least two other of the negative half-cells, the at least two other negative half-cells being fluidly combined by a third electrolyte ducting fluidly connected to the negative half-cell electrolyte reservoir, and a fourth half-cell group formed by at least two other of the positive half-cells, the at least two other positive half-cells being fluidly combined by a fourth electrolyte ducting fluidly connected to the positive half-cell electrolyte reservoir. 
Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the first and third half-cell groups of are combined in parallel by the first and third electrolyte ductings (due to both being negative half-cell groups and the ductings being used to transport anolyte) and the second and fourth half-cell groups are combined in parallel by 
The modification of Horne by Tang and Turpin provided at least one or each of the half-cells (of claim 33) to include a flow-by electrode unit, as taught by Tang, comprising a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers, wherein one or more of the flow barriers has a U-shape, therefore one of ordinary skill in the art would necessarily further modify at least one or each of the other half-cells to include a flow-by electrode unit comprising a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers, wherein one or more of the flow barriers has a U-shape with the expectation that the flow-by electrode and bipolar plate could achieve a high flow rate at a low pressure drop and lower parasitic losses due to a shorter flow pathway.

Regarding claim 36, modified Horne discloses all of the limitations of claim 33 as set forth above. One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that the two outermost cells in the at least two cells of the redox flow battery system of Horne would each have an outermost bipolar plate (drawn to endplates of the redox flow battery system), and that the outermost bipolar plates of the outmost cells would confine the rest of the at least two cells in-between themselves. Therefore, since the bipolar plates of Horne were replaced by the flow-by electrode unit of Tang, modified Horne does disclose wherein the cells are confined by one or more endplates, and the flow- by electrode unit is included in one or more of the endplates.

Regarding claim 37, modified Horne discloses all of the limitations of claim 34 as set forth above. Horne further discloses the skilled artisan will recognize that a system may be arranged in any physical orientation while maintaining a plurality of stages in hydraulic series ([0254]). Horne discloses an embodiment of a hydraulic flow arrangement wherein electrolyte flows in series through two groups of cells connected in parallel, and that the groups are in turn connected in parallel to further groups via shunt current breakers (Fig. 29, [0256]-[0258]). While Figure 29 of Horne only shows one electrolyte stream, one of ordinary skill in the art would find it obvious to design the system such that the arrangement would be the same for both the anolyte and catholyte since applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Therefore, the skilled artisan would find it obvious in light to modify Horne such that one or more of the first and third half-cell groups two or more of the fluidly combined negative half-cells are serially combined with each other or wherein within one or more of the second and fourth half-cell groups two or more of the fluidly combined positive half-cells are serially combined with each other. 

Regarding claim 40, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a first and second half-cell group (described in the rejection of claim 33). 

Horne further discloses flowing a negative half-cell electrolyte (anoylte) via a first electrolyte ducting (the path through which the anolyte flows between the two single cells; “As can be seen in FIG. 22, the negative flow channel layer 1230, negative porous electrode 1232, negative-side gasket 1234 and the second bipolar plate 1236 may be all identical to the same elements on the positive side of the separator window 1222.” [0192], therefore the anolyte can be described to flow in the same way as the catholyte just with respect to the negative half-cells; [0175], [0199]) from a negative half-cell electrolyte reservoir through a first half-cell group of fluidly combined negative half-cells and back to the negative half-cell electrolyte reservoir (as shown in the embodiment illustrated in Fig 17 where electrolyte fluid is recycled from a tank, into the system, then back into the tank, [0134]).
Horne further discloses wherein the negative half-cell electrolyte (anolyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Cr3+) of a first redox couple 3+/Cr2+), and the positive half-cell electrolyte (catholyte) is a fluid and includes reversibly reducible and oxidizable chemical species (Fe2+) of a second redox couple (Fe2+/Fe2+) ([0049]).

Regarding claim 41, modified Horne discloses all of the limitations of claim 40 as set forth above.
Similar to the rejection of claim 33 above, since modified Horne discloses a plurality of cells, modified Horne discloses two other cells than the two cells disclosed above. Further, similar to the rejection of claim 33 above, since modified Horne discloses all of the cells have the same structure, modified Horne discloses a third half-cell group formed by at least two other of the negative half-cells, the at least two other negative half-cells being fluidly combined by a third electrolyte ducting fluidly connected to the negative half-cell electrolyte reservoir, and a fourth half-cell group formed by at least two other of the positive half-cells, the at least two other positive half-cells being fluidly combined by a fourth electrolyte ducting fluidly connected to the positive half-cell electrolyte reservoir. 
Further, similar to the rejection of claim 40, due to the structure of modified Horne, one of ordinary skill in the art would recognize the method of operating the redox flow battery system would further comprise flowing the negative half-cell electrolyte via a third electrolyte ducting from the negative half-cell electrolyte reservoir through a third half-cell group of fluidly combined negative half-cells and back to the negative half-cell electrolyte reservoir and flowing the positive half-cell electrolyte via a fourth electrolyte ducting from the positive half-cell electrolyte reservoir through a fourth half-cell group of fluidly combined positive half-cells and back to the positive half-cell electrolyte reservoir;

Horne further discloses the redox flow battery system (flow battery cell block 1200) may be configured such that electrolytes flow in parallel through all cells in the block before exiting the block ([0173]). Therefore, one of ordinary skill in the art would necessarily recognize that Horne discloses the method would further comprise wherein the negative half-cell electrolyte is flown in parallel into the first and third half- cell groups and the positive half-cell electrolyte is flown in parallel into the second and fourth half-cell groups.

Regarding claim 42, modified Horne discloses all of the limitations of claim 40 as set forth above. Modified Horne discloses wherein at least one or each of the half-cells includes a flow-by electrode unit comprising a flow-by electrode including a substrate and having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels formed by or between said flow barriers. One of ordinary skill in the art would recognize that in operation of the redox flow battery system, in order for the system to work, the electrolytes (positive or negative) would need to flow against and/or along the flow-by electrodes (corresponding to the positive or negative half-cells), therefore, modified Horne discloses 

Regarding claim 43, modified Horne discloses all of the limitations of 33 as set forth above. Turpin further discloses wherein one or more of the flow barriers has two lateral end parts and a bent middle part on which at least one or two protrusion(s) is/are formed (as shown in annotated Fig. 2 of Turpin below).

    PNG
    media_image2.png
    575
    603
    media_image2.png
    Greyscale

Annotated Turpin Fig. 2

Regarding claim 44, modified Horne discloses all of the limitations of 33 as set forth above. Turpin further discloses wherein at least one of the end parts and/or at least one of the protrusions has a tapered tip (as shown in annotated Fig. 2 of Turpin below).

    PNG
    media_image3.png
    566
    489
    media_image3.png
    Greyscale

Annotated Turpin Fig. 2

claim 45, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses wherein said flow barriers are arranged in a pattern, said pattern including at least one row of flow barriers (see Turpin Figs. 1-2).

Regarding claim 46, modified Horne discloses all of the limitations of claim 45 as set forth above. Modified Horne discloses wherein said pattern is an offset pattern including at least two offset rows of flow barriers (as the barriers are set apart, “offset” from one another, see annotated Turpin Fig. 1 below).

    PNG
    media_image4.png
    616
    864
    media_image4.png
    Greyscale

Annotated Turpin Fig. 1

Regarding claim 47, modified Horne discloses all of the limitations of claim 45 as set forth above. Modified Horne discloses wherein at least two of the rows are arranged vertically to a flow direction (as shown in annotated Turpin Fig. 2 below). 

    PNG
    media_image5.png
    566
    604
    media_image5.png
    Greyscale

Annotated Turpin Fig. 2

claim 48, modified Horne discloses all of the limitations of claim 45 as set forth above. Modified Horne discloses wherein the flow barriers of at least two neighboring rows are arranged in an alternating pattern (as every row is placed in an alternating pattern with intervening rows). 

Regarding claim 49, modified Horne discloses all of the limitations of claim 43 as set forth above. Modified Horne discloses wherein the lateral end parts of one or more of the flow barriers are directed in a flow direction and/or vice versa (the lateral end parts are arranged one atop another in the direction of the flow).

    PNG
    media_image6.png
    566
    666
    media_image6.png
    Greyscale

Annotated Turpin Fig. 2

Regarding claim 50, modified Horne discloses all of the limitations of claim 43 as set forth above. Modified Horne discloses wherein the bent middle part of one or more of the flow barriers has at least one protrusion or two protrusions provided in opposite directions, the protrusion(s) being arranged in parallel to a flow direction.

    PNG
    media_image7.png
    566
    658
    media_image7.png
    Greyscale

Annotated Turpin Fig. 2

Regarding claim 51, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses wherein the plurality of flow channels includes at least one meandering flow channel (examiner notes there is no special definition of “meandering” in the specification, so the broadest reasonable interpretation has been used to meet the claim. The general definition of meandering is a winding course and Turpin’s flow pattern winds around and throughout the barriers in Figs. 1 and 2).

Regarding claim 53, modified Horne discloses all of the limitations of claim 33 as set forth above. While Modified Horne does not explicitly disclose wherein one or more of the flow channels and/or flow barriers are configured for stalling a fluid electrolyte flowing in a flow direction, one of ordinary skill in the art would recognize that when the electrolyte hits any of the flow barriers arrange in the flow path, there would be a slight moment where the electrolyte would stall before changing direction to further down the flow path. Therefore, it can be said that modified Horne discloses wherein one or more of the flow channels and/or flow barriers are configured for stalling a fluid electrolyte flowing in a flow direction. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114)

Regarding claim 54, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses wherein the U-shape flow barrier exhibits a concave and a convex side (as the flow barriers of Turpin appear to have rounded corners/edges, further shown in annotated Turpin Fig. 2 below).

    PNG
    media_image8.png
    566
    490
    media_image8.png
    Greyscale

Annotated Turpin Fig. 2

Regarding claim 55, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a flow-by electrode unit comprising a flow-by electrode including a substrate (e.g. the main plate). While Modified Horne does not explicitly disclose wherein the substrate is positioned between two open flux surface structures, this is merely duplicating the flow barriers on one side of the electrode and it would have been obvious to one 

Regarding claim 56, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a flow-by electrode unit comprising a flow-by electrode having an open flux surface structure. Tang teaches the electrode serves as a carrier for transporting active reaction materials and electrochemical reactions ([0004]). Therefore, Modified Horne discloses wherein the at least one open flux surface structure is electrochemically active.

Regarding claim 65, modified Horne teaches all of the limitations of claim 33 as set forth above. Horne teaches an embodiment wherein a porous electrode may be made from carbon fiber or graphite felt materials ([0166]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the substrate of the flow-by electrode to includes carbon fiber or graphite felt materials in order to provide the substrate of the flow-by electrode to includes at least one component selected from a metal, a light metal, a .   

Claims 58 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Turpin et al (US 20050221152 A1) as applied to claim 33 and further in view of Wilson et al (US 20120052347 A1).
Regarding claim 58 and 65, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a flow-by electrode unit comprising a flow-by electrode. Horne does not disclose wherein the flow-by electrode unit is substantially impermeable to electrolyte or is substantially non-porous or that the substrate of the flow-by electrode includes at least one component selected from a metal, a light metal, a transition metal, a metal alloy, alloy steel, electrically conductive composite, a polymer carbon, a carbon modification, and a mixture thereof.
In the same field of endeavor of flow batteries, Wilson teaches an electrode (anode) may be solid and contain stainless steel ([0082], this is a metal and therefore speaks on claim 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Wilson and selected the material of the flow-by electrode to be stainless steel in order to provide wherein the flow-by electrode unit .  

Claims 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Turpin et al (US 20050221152 A1) as applied to claim 33 and further in view of Dong et al (US 20120045680 A1).
Regarding claim 60 and 65, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne discloses a flow-by electrode unit comprising a flow-by electrode including a substrate (e.g. the main plate). Modified Horne does not disclose wherein the flow-by electrode and the substrate are formed of a composite material or that the substrate of the flow-by electrode includes at least one component selected from a metal, a light metal, a transition metal, a metal alloy, alloy steel, electrically conductive composite, a polymer carbon, a carbon modification, and a mixture thereof.
Dong teaches, in a redox flow battery, a positive or negative electrode can be made of a composite material including at least one type of metal selected from Ru, Ti, Ir, Mn, Pd, Au, and Pt, and an oxide of at least one type of metal selected from Ru, Ti, Ir, Mn, Pd, Au, and Pt (e.g., a Ti substrate with an Ir oxide or a Ru oxide applied thereon) (Abstract, [0052]-[0053], these are metals all metals and therefore speak on claim 65). 
.  

Claims 61 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Turpin et al (US 20050221152 A1) as applied to claim 33, and even further in view of Takahashi et al (US 20150076419 A1).
Regarding claim 61 and 68, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne does not disclose wherein the flow-by electrode includes at least one protection/contact layer formed on the substrate or wherein the protection/contact layer includes at least one component selected from an electrically conductive polymer, electrically conductive ceramics, carbon, a carbon modification, a metal, and a binder..
Takahashi teaches in redox flow batteries the electrodes need to have high electric conductivity and chemical resistance ([0005]). Takahashi teaches a resin composition for an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takahashi within the redox flow battery of modified Horne and provided the flow-by electrode a protection/contact layer formed on the substrate with the expectation the coating would protect the electrode while giving excellent electric conductivity and durability to bending.

Regarding claims 65-66 and 67, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne does not disclose wherein the substrate includes at least one component selected from a metal, a light metal, a transition metal, a metal alloy, alloy steel, an electrically conductive composite, a polymer, carbon, a carbon modification and a mixture thereof or wherein the substrate comprises a mixture of polypropylene and carbon or a carbon modification; or a mixture of polyvinylchloride and carbon or a carbon modification; or a mixture of polyethylene and carbon or a carbon modification or wherein said carbon modification is selected from graphite.
Takahashi teaches in redox flow batteries the electrodes need to have high electric conductivity and chemical resistance ([0005]). Takahashi teaches a resin composition for an electrically conductive resin film which is excellent in electric conductivity, tensile elongation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takahashi within the redox flow battery of modified Horne and provided the flow-by electrode a protection/contact layer formed on the substrate in order to provide wherein the substrate includes at least one component selected from a metal, a light metal, a transition metal, a metal alloy, alloy steel, an electrically conductive composite, a polymer, carbon, a carbon modification and a mixture thereof or wherein the substrate comprises a mixture of polypropylene and carbon or a carbon modification; or a mixture of polyvinylchloride and carbon or a carbon modification; or a mixture of polyethylene and carbon or a carbon modification or wherein said carbon modification is selected from graphite. This modification would be made with the expectation the coating would protect the electrode while giving excellent electric conductivity and durability to bending.

Claims 62-64 and 69 rejected under 35 U.S.C. 103 as being unpatentable over Horne et al (US 20110223450 A1) in view of Tang (CN 104393308 A, using the provided English machine translation from Espacenet) further in view of Turpin et al (US 20050221152 A1) further in view of Takahashi et al (US 20150076419 A1) as applied to claim 61, and even further in view of Kim (US 20120301767 A1).
claim 62 and 69, modified Horne discloses all of the limitations of claim 33 as set forth above. Modified Horne does not disclose wherein the flow-by electrode includes at least one electrochemically active layer formed on the substrate and/or on one or more of the protection/contact layer.
Kim teaches a redox flow battery including an electron-conductive substrate and a fine carbon layer on the electron-conductive substrate that allows it to have a larger reaction area than the comparable electron-conductive substrate (Abstract, [0032]). Kim teaches the fine carbon layer may include carbon black, carbon nanotube, or a mixture of carbon black and carbon nanotube and a binder ([0034], [0037], as drawn to claim 69). 
While Kim does not explicitly teach the fine carbon layer is an electrochemically active layer, Applicant’s specification states “The electrochemically active layer can include at least one component selected from a metal, a metal compound, carbon, a carbon compound, an electrically conductive ceramic, and a binder” (Page 12), therefore, the fine carbon layer of Kim can be considered to be an electrochemically active layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the redox flow battery of modified Horne and provided the flow-by electrode at least one electrochemically active layer, such as the fine carbon layer as taught by Kim, formed on the substrate with the expectation it would allow the substrate to have a larger reaction area. 

Regarding claim 63, modified Horne discloses all of the limitations of claim 62 as set forth above. Modified Horne discloses a flow-by electrode unit comprising a flow-by electrode  having at least one open flux surface structure including a plurality of flow barriers and a plurality of flow channels. Therefore, modified Horne discloses wherein one or more profiles of the at least one open flux surface structure is formed in the substrate. Further, if a protection/contact layer and an electrochemically active layers are formed on the substrate, one of ordinary skill in the art would necessarily recognize this layer would follow the profile of the substrate and therefore modified Horne would further disclose wherein one or more profiles of the at least one open flux surface structure is formed at least one of the protection/contact layers and/or in at least one of the electrochemically active layers.

Regarding claim 64, modified Horne discloses all of the limitations of claim 62 as set forth above. One of ordinary skill in the art would recognize that the fine carbon layer would be electrically conductive due to the carbon black and/or carbon nanotubes within. Therefore, modified Horne discloses wherein the electrochemically active layer is electrically conductive.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asai (JP2003086197A using the provided English machine translation from Ip.com)
Asai teaches a separator (20 in Fig. 1) for more uniformly supplying a fuel gas or an oxidizing gas to an electrode (Abstract). Asai teaches the separator includes a plurality of flow barriers (flow passage forming ribs 34, 36, and 38, projections 40, bent portion rib 42a, 42b, and 46, and bent portion protrusions 44 in Fig. 1) and a plurality of flow channels (grid-like flow 
Asai teaches the flow barriers (40) form a grid-like flow path grooves that ensure sufficient contact with the electrodes (Page 3, [0015]). Asai teaches the flow barriers (42a, 42b, 46) are in a bent portion of the flow by electrode unit and form U-shaped flow path grooves that prevent the fuel gas from flowing toward the inner peripheral side of the bent portion, and allow the fuel gas to sufficiently flow to the outer peripheral side (Page 3, [0015]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729